FILED
                             NOT FOR PUBLICATION                            AUG 03 2016

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


EDGAR GABRIEL GONZALEZ,                          No. 13-72340

               Petitioner,                       Agency No. A095-013-211

 v.
                                                 MEMORANDUM*
LORETTA E. LYNCH, Attorney General,

               Respondent.

                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted July 26, 2016**

Before:        SCHROEDER, CANBY, and CALLAHAN, Circuit Judges.

      Edgar Gabriel Gonzalez, a native and citizen of Mexico, petitions for review

of the Board of Immigration Appeals’ order dismissing his appeal from an

immigration judge’s decision denying his application for cancellation of removal.

We have jurisdiction under 8 U.S.C. § 1252. We review de novo questions of law,



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Nunez-Reyes v. Holder, 646 F.3d 684, 688 (9th Cir. 2011) (en banc), and we deny

the petition for review.

      The agency correctly concluded that Gonzalez’s California Health & Safety

Code § 11550(a) conviction remains a conviction for immigration purposes.

Gonzalez’s contention that the dismissal of his conviction under California Penal

Code § 1203.4 eliminates the immigration consequences is foreclosed by our

decision in Nunez-Reyes, 646 F.3d at 695 (“Being under the influence is not a

lesser crime than simple possession” and “is not a possession crime at all, and it is

thus qualitatively different from any federal conviction for which [Federal First

Offender Act] treatment would be available.”). Gonzalez’s contention that the

relevant portion of Nunez-Reyes should not apply retroactively is also foreclosed

by the decision itself. See id. at 695 & n.7.

      It follows that Gonzalez failed to establish a due process violation. See Lata

v. INS, 204 F.3d 1241, 1246 (9th Cir. 2000) (to prevail on a due process challenge,

an alien must show error and prejudice).

      PETITION FOR REVIEW DENIED.




                                           2                                    13-72340